TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 28, 2015



                                      NO. 03-12-00747-CV


      Stephen B. Tyler, Criminal District Attorney Victoria County, Texas, Appellant

                                                 v.

                       Ken Paxton, Attorney General of Texas, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 2, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was error in the trial

court’s judgment. The Court reverses the portion of the judgment that grants the Attorney

General’s motion for summary judgment and remands the case for further proceedings consistent

with this Court’s opinion. The Court affirms the remainder of the trial court’s judgment. Each

party shall bear their own costs relating to this appeal, both in this Court and in the court below.